Citation Nr: 1442475	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-45 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Hodgkin's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from June 1970 to June 1975.
      
This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision.  In July 2014, a video conference hearing was held before the undersigned VLJ.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issues of service connection for diabetes mellitus  and for ischemic heart disease were raised by a July 2014 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for Hodgkin's disease which he believes is the result of herbicide exposure during service.  The Veteran testified at a Board hearing in July 2014 that he served as C-130 pilot with a Marine Air Squadron and was temporarily stationed in Nam Phong, Thailand from May-October 1973, where he believes he was exposed to Agent Orange.  

The herbicide presumption is extended to some who served in Thailand, as VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  When herbicide related claims from veterans with Thailand service are received, VA is instructed to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a U.S. Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.

As noted, the herbicide use has been identified for a series of Air Force bases in Thailand, but the Veteran in this case was stationed at a Marine Corps Air Base, and it is unclear whether herbicides were used at that facility.  Additionally, it does not appear that the Veteran's personnel records have been obtained, and while some attempt appears to have been made at establishing herbicide exposure, the Marine Corps Historical Center does not appear to have been contacted.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.

2.  Contact the Marine Corps Historical Center and request that efforts be undertaken to determine the extent of herbicide use at the Marine Air Base at Nam Phong, Thailand from May-October 1973; and if possible the likelihood the Veteran as a C-130 pilot would have been exposed to any herbicides that were used. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



